Title: To James Madison from Oliver Evans, 8 March 1814
From: Evans, Oliver
To: Madison, James


        
          Sir.
          Washington March 8th 1814
        
        At the time the Cheasapeake was attacked Oliver Evans was und⟨er⟩ a Solemn Resolution to Spend no more of his time in the invention of new thing⟨s⟩ that he might persue his own private interest and Business.
        But falling Sick of a fever after being exasperated by the account of the unjustifiable attack His mind run constantly on devising the means of destroying enemies Ships in our waters. When he recovered he declared to his Family that he had discovered the means (by the application of his discovery of the means of applying the great elastic power of Steam to Steam engines) by applying one of his engines to propell a War vessel So constructed as to glance off the enemies Shott to carry one very large gun in Bow and Smaller in Stern and to out Sail every other Species of Vessells and run equally with either end foremost and by the force of Steam to throw Hot water with larger or Smaller Shot mixed for anoyance or to prevent bording or to clear the enemies deck to bord them.
        He beleives that George Clymer was Original to him in the plan of a Vessel to glance Balls with one very great gun and in throwing cold water by manual force. But he always conceived himself the original in the Idea of applying Steam to propel the war Ship and also to throw hot water with balls or Small Shot mixed (because he knows hot water cannot by any force be projected any considerable distance it will difuse into mist) Untill R Fulton published the thing as his and Coln Hatch claims having been Original and having communicated the Idea to Fulton by drawings &c. Clymer and Evans have had many conversations with others on this Subject for many years of the great effect of such a destructive vessel. But they were not fond of being deemed the inventors of new modes to destroy the human Species. Besides they beleived that goverment would not adopt any Such, as Clymer had made Some communications to President Jefferson, and perhaps to President Madison on the effects to be produced by throwing cold water to put out the enemies matches and prevent them from firing &c.
        Evans is willing to yeild all pretentions to originallity in the idea of applying Steam Engines to a War Ship and of the mode of glancing the Balls. And he freely presents to goverment any use they may please to make of

his improvement in the Steam Engine by the application of the great Elastic power of Steam to produce tentimes the power with the Same weight of engine this is the essential part And of throwing hot or cold water either with or without Balls or Small Shot to a distance that may reach the enemy and with force that will kill a Showr as thick as hail. If any great good should be produced by any of his discoveries the goverment may afterwards make any compensation they please. But he would rather that his name be not publicly know farther than as the maker of the Steam Engines which he is prepared to do with perhaps double the dispatch that other engines can be made they are So Simple as to require less than half the work or fuel or room and not more than ⅓ or ¼ the weight.
        The Principles of the plan is to be able to overtake or run from all Species of Vessels, lay out of the reach of a 74 yet reach her, take all row boats or tenders, and with a few such Vessels attack her, run close Showr Small shot clear her decks and take or sink her. But all this requires much experianc⟨e⟩ to learn how to conduct the whole. I have Seen Fultons Model and it does not appear to be possesed of those necessary Qualifications and I do beleive that if George Clymer and Coln Hatc⟨h⟩ would unite as Coln Hatch proposes they being prety near of the ideas that they would produce a Vessel more suitable for the purpose and at much less expense. I am Sir your most Obdt Huml. Servant
        
          Oliver Evans
        
      